DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Receipt is acknowledged of applicant’s amendment filed on 9/6/22.  Claims 1, 8, and 14 amended.  Claims 1-20 are pending and an action on the merits is as follows.  

Response to Arguments
3.	Receipt is acknowledged of applicant’s amendment filed on 9/6/22. Claims 1, 8 and 15 amended. Claims 1-20 are pending and action on the merits is as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Haraguchi et al. 2016/0260074 cited in previous action. 
Re Claim 1, Haraguchi  discloses a checkout apparatus, comprising: 
a receiving table( 30) having a receiving surface on an upper surface (Fig. 1) ; 
a reading component  (11a) provided at a far side and closer to one lateral side of the receiving surface (30)  and configured to read a code symbol attached to merchandise (P33; Fig. 2); and
 a bag holding component (15, to the left)  provided at a near side and on an opposite lateral side of the receiving surface (30) in a direction toward the reading component  (11a) and configured to catch and hold a bag for holding the merchandise (P43), wherein the reading component  (11a) and the bag holding component  (15, to the left)  are provided in positions not overlapping when the receiving table is viewed from the front (Figs 1-2; P 33-43).  Haraguchi  discloses  the bag holding component comprises a first catching member and a second catching member (fig. 2).
Haraguchi  fails to discloses that the first catching member positioned to a left lateral side of the receiving service and a second catching member positioned at an oblique angle relative to the first catching member  and to a right lateral side of the receiving surface  .
 However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haraguchi with first catching member positioned to a left lateral side of the receiving service and a second catching member positioned at an oblique angle relative to the first catching member  and to a right lateral side of the receiving surface  since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86, USPQ 70
Re Claim 2,  Haraguchi  discloses the checkout apparatus according to claim 1, wherein the reading component (11A) is provided in a position higher than the bag holding(15, to the left) component (As shown in Figs. 1 and 2 and P33)
Re Claim 3, Haraguchi discloses the checkout apparatus according to claim 1, further comprising: a support stoop (16) at the far side of the receiving surface (30) ; and a display (12)  provided above the support (16) , wherein the display (12) is provided in a position at a far side of the bag holding component (15, to the left; Figs. 1 and 2)  and higher than the bag holding component (Fig. 1).  
Re Claim 4, Haraguchi discloses the checkout apparatus according to claim 3, further comprising: a temporary placement rack (14; Fig. 1) configured to temporarily hold the merchandise between the receiving surface (30)  and the display  (12) in a height direction of the support (16), wherein the bag holding component (15, to the left) is provided in a position not overlapping with the temporary placement rack (14) when the receiving table is viewed from above (P48; See Fig. 1) .  
Re Claim 5, Haraguchi discloses the checkout apparatus according to claim 3, wherein the display (12) comprises a touch panel to input information (P36).  
Re Claim 6, Haraguchi discloses the checkout apparatus according to claim 1, further comprising: a placement table (30) provided adjacent to the one lateral side of the receiving table for placement of the merchandise to be read by the reading component; and a payment device (20)  provided adjacent to the opposite lateral side of the receiving table and configured to execute a payment process of the merchandise after completion of reading by the reading component (Fig. 1) .  
Re Claim 7, Haraguchi discloses the checkout apparatus according to claim 1, wherein the code symbol is a barcode or a two-dimensional code (P33).  
Re Claim 8, Haraguchi discloses A checkout method, comprising: reading a code symbol attached to merchandise using a reading component (12)  provided at a far side and closer to one lateral side of a receiving surface of a receiving table (30); and catching and holding a bag for holding the merchandise using a bag holding component (15 to the left ) provided at a near side and on an opposite lateral side of the receiving surface in a direction toward the reading component (11a), wherein the reading component (11a) and the bag holding component (15 to the left) are provided in positions not overlapping when the receiving table is viewed from the front (P33-43; Figs. 1 and 2).  Haraguchi  discloses  the bag holding component comprises a first catching member and a second catching member (fig. 2).
Haraguchi  fails to discloses that the first catching member positioned to a left lateral side of the receiving service and a second catching member positioned at an oblique angle relative to the first catching member  and to a right lateral side of the receiving surface  .
 However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haraguchi with first catching member positioned to a left lateral side of the receiving service and a second catching member positioned at an oblique angle relative to the first catching member  and to a right lateral side of the receiving surface  since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86, USPQ 70.
Re Claim 9, Haraguchi discloses  the checkout method according to claim 8, wherein the reading component (11a) is provided in a position higher than the bag holding component (Fig. 1 and P33).  
Re Claim 10, Haraguchi discloses  the checkout method according to claim 8, wherein a support stoop (16) at the far side of the receiving surface (30); and a display (12) provided above the support (16), wherein the display (12) is provided in a position at a far side of the bag holding component (15 to the left)  and higher than the bag holding component (Fig. 1).  
Re Claim 11, Haraguchi discloses  the checkout method according to claim 10, further comprising: temporarily holding the merchandise between the receiving surface (30) and the display (12) in a height direction of the support 16 using a temporary placement rack (14) , wherein the bag holding component  (15 to the left ) is provided in a position not overlapping with the temporary placement rack (14) 22JCG10030223USA when the receiving table is viewed from above (See fig. 1).  
Re Claim 12, Haraguchi discloses the checkout method according to claim 10, wherein the display (12) comprises a touch panel to input information (p36).  
Re Claim 13, Haraguchi discloses the checkout method according to claim 8, further comprising: placing of the merchandise to be read by the reading component (11a)  on a placement table (30)  provided adjacent to the one lateral side of the receiving table; and executing a payment process of the merchandise after completion of reading by the reading component (11a) using a payment device (20)  provided adjacent to the opposite lateral side of the receiving table (Fig. 1; P33-43) .  
Re Claim 14,  Haraguchi discloses a self-service checkout apparatus, comprising: a payment device (20) ; a receiving table (30) having a receiving surface on an upper surface; a reading component  (11a) provided at a far side and closer to one lateral side of the receiving surface (30) and configured to read a code symbol attached to merchandise (P33) ; and a bag holding component  (15 to the left) provided at a near side and on an opposite lateral side of the receiving surface in a direction toward the reading component (11a) and configured to catch and hold a bag for holding the merchandise, wherein the reading component (11a) and the bag holding component (15 to the left )  are provided in positions not overlapping when the receiving table is viewed from the front( see figs. 1-2 and P33-43).  Haraguchi  discloses  the bag holding component comprises a first catching member and a second catching member (fig. 2).
Haraguchi  fails to discloses that the first catching member positioned to a left lateral side of the receiving service and a second catching member positioned at an oblique angle relative to the first catching member  and to a right lateral side of the receiving surface  .
 However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Haraguchi with first catching member positioned to a left lateral side of the receiving service and a second catching member positioned at an oblique angle relative to the first catching member  and to a right lateral side of the receiving surface  since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86, USPQ 70.
Re Claim 15,  Haraguchi discloses the self-service checkout apparatus according to claim 14, wherein the reading component (11a)  is provided in a position higher than the bag holding component (15; See figs. 1 and 2) .  
Re Claim 16, Haraguchi discloses the self-service checkout apparatus according to claim 14, further comprising: a support stoop (16)  at the far side of the receiving surface(30) ; and a display (12) provided above the support (16) , wherein the display (12)is provided in a position at a far side of the bag holding component ( 15, to the left) and higher than the bag holding component (Figs. 1 and 2) .  
Re Claim 17,  Haraguchi discloses the self-service checkout apparatus according to claim 16, further comprising: a temporary placement rack (14)  configured to temporarily hold the merchandise between the receiving surface (30)  and the display(12)  in a height direction of the support (16), wherein the bag holding component (15, to the left ) is provided in a position not overlapping with the temporary placement rack (14)  when the receiving table is viewed from above (See Fig. 1 and P33-43).  
Re Claim 18,  Haraguchi discloses the self-service checkout apparatus according to claim 16, wherein the display (12) comprises a touch panel to input information (P33).
Re Claim 19,  Haraguchi discloses the self-service checkout apparatus according to claim 14, further comprising: a placement table (30)  provided adjacent to the one lateral side of the receiving table for placement of the merchandise to be read by the reading component; and 24JCG10030223USA the payment device provided adjacent to the opposite lateral side of the receiving table (30)  and configured to execute a payment process of the merchandise after completion of reading by the reading component (p33-43; Fig. 1) .  
Re Claim 20,  Haraguchi discloses the self-service checkout apparatus according to claim 14, wherein the code symbol is a barcode or a two-dimensional code (P33) .


Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 8 and 14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made Final.

Conclusion

The following reference is cited but not relied upon:  Yamada discloses a checkout terminal includes a lighting unit, a detection unit, a weighing unit, a reading unit, a determination unit, a storage control unit, and a lighting control unit. The lighting unit illuminates an article
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/           Primary Examiner, Art Unit 2876